DETAILED ACTION
Election/Restriction
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in reply to communication filed on 10/27/2020.
	Claim 12 has been cancelled. 
	Claims 1-11, 13, 15 and 19 have been amended. 
	Claims 1-11, 13-20 are currently pending and have been restricted.

	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11 and 13-14, drawn to a method for providing transaction mirroring of a merchant transaction using a personal point of sale (pPOS) device, classified in G06Q20/20.
 Group II. Claims 15-20, drawn to a device for providing a personal point of sale (pPOS) by using the function of a reader and a secure element, classified in G06Q20/20, G06Q20/3567 and G06Q20/3229.

The inventions are independent or distinct, each from the other because:

	In the instant case, the subcombination Group I is a method for providing transaction mirroring of a merchant transaction using a personal point of sale (pPOS) device which includes a microcontroller or computer, the method comprising: filtering transaction data, wherein filtering includes identifying payment data elements and/or customer identification data elements in a transaction; the pPOS device creating a merchant mirror transaction from the payment and/or customer identification data elements, wherein said creating includes using data encoding functions to encode, as part of the merchant mirror transaction, at least some of the customer identification data elements;the pPOS device validating the merchant mirror transaction, wherein validating includes authenticating data elements in the merchant mirror transaction; the pPOS device formatting and transmitting encrypted transaction data, including payment data used to pay for the merchant transaction, to a merchant acquirer; and the pPOS device transmitting the merchant mirror transaction to a merchant in a separate communication from said transmitting the encrypted transaction data, wherein the merchant mirror transaction is a set of data that includes shopping cart identification data or other data which is to identify the merchant transaction and that does not include information to identify the payment data used to pay for the merchant transaction; which 
	 Subcombination Group II is a device, including a microcontroller or computer, for providing a personal point of sale (pPOS), the device comprising:  a reader, the reader configured to read a payment and/or identity instrument, wherein the reader is further configured for filtering transaction data, wherein filtering includes identifying payment data elements and/or customer identification data elements in a transaction; a secure microcontroller function (MCF) as part of a microcontroller or computer, wherein the secure MCF is configured to communicate with a reader interface for creating a merchant mirror transaction from the payment data elements and/or customer identification data elements, wherein creating includes using data encoding functions to provide encoded data, corresponding to at least some of the customer identification data elements, in response to the payment data elements and/or customer identification data elements, wherein the secure MCF is further configured for validating the merchant mirror transaction, wherein validating includes authenticating data elements in the merchant mirror transaction; a secure element, the secure element configured to store and process payment and identification application; and separate communication interfaces to provide separate respective communication paths for communications external to the device for providing a pPOS, the separate communication interfaces including5App. Serial No.: 15/995,033 Docket No.: 81999300US01a first communication interface to provide the merchant mirror transaction to the merchant in a to the merchant acquirer encrypted transaction data including payment data used to pay for the merchant transaction, via a communication path for sharing the encoded data with a merchant acquirer, wherein the merchant mirror transaction is a set of data that includes shopping cart identification data or other data which is to identify the merchant transaction and that does not include information to identify the payment data used to pay for the merchant transaction; which has separate utility such as the ability to read payment instrument information and/or customer identification data, such as debit and/or credit card number and/or customer ID, to create a mirror data in-response to the read information/identification, and communicate those information/identification to be stored and processed to be encoded and shared using a communication path. See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/AVIA SALMAN/Examiner, Art Unit 3687   

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687